       Case 4:20-cv-03686-HSG Document 59 Filed 05/06/21 Page 1 of 9




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   JASON C. DAVIS (253370)
 3 Post Montgomery Center
   One Montgomery Street, Suite 1800
 4 San Francisco, CA 94104
   Telephone: 415/288-4545
 5 415/288-4534 (fax)
   shawnw@rgrdlaw.com
 6 jdavis@rgrdlaw.com
          – and –
 7 DARREN J. ROBBINS (168593)
   TRAVIS E. DOWNS III (148274)
 8 BRIAN E. COCHRAN (286202)
   JUAN CARLOS SANCHEZ (301834)
 9 655 West Broadway, Suite 1900
   San Diego, CA 92101-3301
10 Telephone: 619/231-1058
   619/231-7423 (fax)
11 darrenr@rgrdaw.com
   travisd@rgrdlaw.com
12 bcochran@rgrdlaw.com
   jsanchez@rgrdlaw.com
13
   Attorneys for Plaintiffs
14
                               UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16
                                        OAKLAND DIVISION
17
   MALAKYAR VERNET, Individually and on ) Master File No. 4:20-cv-03686-HSG
18 Behalf of All Others Similarly Situated,   )
                                              ) CLASS ACTION
19                               Plaintiff,   )
                                              ) JOINT STIPULATION OF DISMISSAL
20        vs.                                 ) AND ORDER
                                              )
21 THE WE COMPANY, et al.,                    )
                                              )
22                               Defendants.  )
                                              )
23                                            )
   This Document Relates To:                  )
24                                            )
          ALL ACTIONS.                        )
25                                            )
26

27

28


     4835-3752-8552.v1
         Case 4:20-cv-03686-HSG Document 59 Filed 05/06/21 Page 2 of 9




 1            WHEREAS, on September 4, 2020, plaintiffs Malakyar Vernet and Henriette Kockum

 2 (together, “Plaintiffs”) filed the operative Consolidated Complaint for Violations of the California

 3 Corporations Code (the “Consolidated Complaint”) (ECF No. 29);

 4            WHEREAS, on November 3, 2020, defendants The We Company (“WeWork”) and Adam

 5 Neumann (together, “Defendants”) filed their Motion to Dismiss the Consolidated Amended

 6 Complaint (the “Motion to Dismiss”) (ECF No. 40); 1

 7            WHEREAS, on January 18, 2021, Plaintiffs filed their opposition to Defendants’ Motion to
 8 Dismiss (ECF No. 48), and on March 4, 2021, Defendants filed their reply in support of their Motion

 9 to Dismiss (ECF No. 51);

10            WHEREAS, on March 15, 2021, the Court continued the hearing on Defendants’ Motion to
11 Dismiss to April 16, 2021, at 1:00 p.m.;

12            WHEREAS, on March 10, 2021, a tender offer was made to holders of WeWork Class A
13 common stock, including to the Plaintiffs (the “Tender Offer”);

14            WHEREAS, Plaintiffs accepted the Tender Offer and, as of April 12, 2021, Plaintiffs had not
15 received payment for their tender of the at-issue WeWork Class A common stock;

16            WHEREAS, on April 13, 2021, the Court granted Plaintiffs and Defendants’ Joint
17 Stipulation and Order Continuing Upcoming Motion to Dismiss Hearing (ECF No. 55) to May 13,

18 2021 for Plaintiffs to assess their standing and the viability of their claims in light of the recent

19 Tender Offer (ECF No. 56);

20            WHEREAS, Plaintiffs have now received payment for their tender of the at-issue WeWork
21 Class A common stock;

22            WHEREAS, in accepting the Tender Offer, Plaintiffs agreed to a release of claims against
23 WeWork, Adam Neumann, and certain of WeWork’s current and former directors and officers;

24

25

26

27   1
           Defendant Softbank Group Corp. has taken the position that it was not served properly and
     presumably did not file a motion to dismiss for that reason.
28

     JOINT STIPULATION OF DISMISSAL AND ORDER - 4:20-cv-03686-HSG                                     -1-
     4835-3752-8552.v1
       Case 4:20-cv-03686-HSG Document 59 Filed 05/06/21 Page 3 of 9




 1            NOW, THEREFORE, IT IS STIPULATED AND AGREED by Plaintiffs and Defendants
 2 that:

 3            1.         Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiffs hereby voluntarily

 4 dismiss the Consolidated Complaint without prejudice against all Defendants, as a class has not been

 5 certified in this action and no Defendant in this action has served an answer or motion for summary

 6 judgment; and

 7            2.         Plaintiffs and Defendants shall bear their own attorneys’ fees and costs incurred in

 8 connection with this action.

 9            IT IS SO STIPULATED.
10 DATED: May 6, 2021                                    ROBBINS GELLER RUDMAN
                                                           & DOWD LLP
11                                                       SHAWN A. WILLIAMS
                                                         JASON C. DAVIS
12

13                                                                      s/ JASON C. DAVIS
                                                                         JASON C. DAVIS
14
                                                         Post Montgomery Center
15                                                       One Montgomery Street, Suite 1800
                                                         San Francisco, CA 94104
16                                                       Telephone: 415/288-4545
                                                         415/288-4534 (fax)
17                                                       shawnw@rgrdlaw.com
                                                         jdavis@rgrdlaw.com
18
                                                         ROBBINS GELLER RUDMAN
19                                                         & DOWD LLP
                                                         DARREN J. ROBBINS
20                                                       TRAVIS E. DOWNS III
                                                         BRIAN E. COCHRAN
21                                                       JUAN CARLOS SANCHEZ
                                                         655 West Broadway, Suite 1900
22                                                       San Diego, CA 92101-3301
                                                         Telephone: 619/231-1058
23                                                       619/231-7423 (fax)
                                                         darrenr@rgrdlaw.com
24                                                       travisd@rgrdlaw.com
                                                         bcochran@rgrdlaw.com
25                                                       jsanchez@rgrdlaw.com
26                                                       Attorneys for Plaintiffs
27

28

     JOINT STIPULATION OF DISMISSAL AND ORDER- 4:20-cv-03686-HSG                                          -2-
     4835-3752-8552.v1
       Case 4:20-cv-03686-HSG Document 59 Filed 05/06/21 Page 4 of 9




 1 DATED: May 6, 2021                         DEBEVOISE & PLIMPTON LLP
                                              MAEVE L. O’CONNOR (pro hac vice)
 2                                            ELLIOT GREENFIELD (pro hac vice)
                                              MORGAN A. DAVIS (pro hac vice)
 3

 4                                                      s/ MAEVE L. O’CONNOR
                                                         MAEVE L. O’CONNOR
 5
                                              919 Third Avenue
 6                                            New York, New York 10022
                                              Telephone: 212/909-6000
 7                                            212/909-6000 (fax)
                                              mloconnor@debevoise.com
 8                                            egreenfield@debevoise.com
                                              mdavis@debevoise.com
 9
                                              CONRAD | METLITZKY | KANE LLP
10                                            WARREN METLITZKY (CA Bar No. 220758)
                                              ELIZABETH A. KIM (CA Bar No. 295277)
11                                            Four Embarcadero Center, Suite 1400
                                              San Francisco, California 94111
12                                            Telephone: 415/343-7100
                                              wmetlitzky@conmetkane.com
13                                            lkim@conmetkane.com
14                                            Attorneys for Defendants The We Company
15 DATED: May 6, 2021                         PAUL, WEISS, RIFKIND, WHARTON
                                               & GARRISON LLP
16                                            JAREN JANGHORBANI (pro hac vice)
                                              PAUL PATERSON (pro hac vice)
17

18                                                      s/ JAREN JANGHORBANI
                                                         JAREN JANGHORBANI
19
                                              1285 Avenue of the Americas
20                                            New York, NY 10019
                                              Telephone: 212/373-3000
21                                            jjanghorbani@paulweiss.com
                                              ppaterson@paulweiss.com
22
                                              KAUFHOLD GASKIN LLP
23                                            STEVEN KAUFHOLD (CA Bar. No. 157195)
                                              388 Market Street
24                                            San Francisco, CA
                                              Telephone: 415/445-4621
25                                            skaufhold@kaufholdgaskin.com
26                                            Attorneys for Defendant Adam Neumann
27

28

     JOINT STIPULATION OF DISMISSAL AND ORDER- 4:20-cv-03686-HSG                        -3-
     4835-3752-8552.v1
       Case 4:20-cv-03686-HSG Document 59 Filed 05/06/21 Page 5 of 9




 1
                                            *     *      *
 2
                                                ORDER
 3

 4            IT IS SO ORDERED.

 5 DATED: ________________________
           May 6, 2021                      _______________________________________
                                            __
                                             _______
                                                  __________________________
                                                     _                      __________
                                            HONORABLE HAYWOOD S       S. GIL
                                                                         GILLIAM,
                                                                            LIIAM JR.
                                                                           LL
 6                                          UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIPULATION OF DISMISSAL AND ORDER- 4:20-cv-03686-HSG                         -4-
     4835-3752-8552.v1
       Case 4:20-cv-03686-HSG Document 59 Filed 05/06/21 Page 6 of 9




 1                       CERTIFICATE PURSUANT TO LOCAL RULE 5-1(I)(3)
 2            I, Jason C. Davis, am the ECF User whose identification and password are being used to file

 3 this document. Pursuant to Local Rule 5-1(i)(3), I attest that concurrence in the filing of the

 4 document has been obtained from each of the other signatories.

 5            Dated: May 6, 2021

 6
                                                                   s/ JASON C. DAVIS
 7                                                                  JASON C. DAVIS
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     4835-3752-8552.v1
       Case 4:20-cv-03686-HSG Document 59 Filed 05/06/21 Page 7 of 9




 1                                     CERTIFICATE OF SERVICE

 2            I hereby certify under penalty of perjury that on May 6, 2021, I authorized the electronic

 3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

 5 hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

 6 non-CM/ECF participants indicated on the attached Manual Notice List.

 7

 8                                                                   s/ JASON C. DAVIS
                                                                      JASON C. DAVIS
 9
                                                        ROBBINS GELLER RUDMAN
10                                                             & DOWD LLP
                                                        Post Montgomery Center
11                                                      One Montgomery Street, Suite 1800
                                                        San Francisco, CA 94104
12                                                      Telephone: 415/288-4545
                                                        415/288-4534 (fax)
13                                                      E-mail: jdavis@rgrdlaw.com
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     4835-3752-8552.v1
01012324              Case 4:20-cv-03686-HSG Document56789
                                                       59 5  9 05/06/21 Page 8 of 9
()*+*,-ÿ/,0123)4*1,ÿ012ÿ)ÿ5)67ÿ89:;<=><;?@A@<BCDÿE72,74ÿ>FÿGH7ÿI7
                                                           Filed


513J),Kÿ74ÿ)+F
L+7=421,*=ÿ()*+ÿM14*=7ÿN*64
OPQÿSTUUTVWXYÿZ[Qÿ\PT]QÿVPTÿZ[Qÿ^_[[QX\ÙÿTXÿ\PQÿUW]\ÿ\Tÿ[Q^QWaQÿQbcZWUÿXT\W^Q]ÿST[ÿ\PW]ÿ^Z]Qd
      51e24,7Kÿ5Fÿf)67,ÿ
      ^ZZ]QXg^TXcQ\hZXQd^TciQ^Sg^TXcQ\hZXQd^Tc
      (7+),*7ÿ(ÿje2k7ÿ
      cl_[hQgmQlQaTW]Qd^TcicZTbQ^SgmQlQaTW]Qd^Tc
      j2*),ÿLno)2nÿ51=H2),ÿ
      l^T^P[ZXg[Y[mUZVd^TciQpSWUQp]mg[Y[mUZVd^TcicVZUWY_[]hWg[Y[mUZVd^Tc
      q)61,ÿ5)66*nKÿr)>*6ÿ
      smZaW]g[Y[mUZVd^TciQpSWUQp]mg[Y[mUZVd^Tc
      (12-),ÿfFÿr)>*6ÿ
      cmZaW]gmQlQaTW]Qd^TcicZTbQ^SgmQlQaTW]Qd^Tc
      G2)>*6ÿLFÿr1o,6ÿtÿ///ÿ
      \[ZaW]mg[Y[mUZVd^TciQpSWUQp]mg[Y[mUZVd^Tc
      L++*14ÿD277,0*7+nÿ
      QY[QQXSWgmQlQaTW]Qd^TcicZTbQ^SgmQlQaTW]Qd^Tc
      q)27,ÿq),-H12u),*ÿ
      vvZXYPT[lZXWgwZ_UVQW]]d^TcicZTpSQmXZ\WTXZUgwZ_UVQW]]d^Tc
      C47>7,ÿCH7)ÿx)e0H1+nÿ
      ]hZ_SPTUmghZ_SPTUmYZ]hWXd^Tcis]PTmZghZ_SPTUmYZ]hWXd^TcisYZ]hWXghZ_SPTUmYZ]hWXd^Tc
      L+*y)u74Hÿf,,ÿx*3ÿ
      UhWcg^TXcQ\hZXQd^TciQ^Sg^TXcQ\hZXQd^Tc
      I)227,ÿ(74+*4ykKÿ
      VcQ\UW\zh`g^TXcQ\hZXQd^TciQ^Sg^TXcQ\hZXQd^Tc
      ()7>7ÿ{|51,,12ÿ
      cUT^TXXT[gmQlQaTW]Qd^TcicZTbQ^SgmQlQaTW]Qd^TciZc^UZ[hQgmQlQaTW]Qd^Tc
      })e+ÿf,n27oÿ})47261,ÿ
      wwZ\Q[]TXgwZ_UVQW]]d^TcicZTpSQmXZ\WTXZUgwZ_UVQW]]d^Tc
      r)227,ÿq)Kÿ~1uu*,6ÿ
      mZ[[QX[g[Y[mUZVd^Tc
      qe),ÿ5)2+16ÿC),=H7yÿ
      s]ZX^PQzg[Y[mUZVd^TciQpSWUQpg[Y[mUZVd^TcicVZUWY_[]hWg[Y[mUZVd^Tc
      j2)nKÿ(*=H)7+ÿCe++*>),ÿ
      lc]_UUWaZXgwZ_UVQW]]d^TcicZTpSQmXZ\WTXZUgwZ_UVQW]]d^Tc
  11191!"4#202$00%&3$3%49!'4'394                             412
01012324              Case 4:20-cv-03686-HSG Document56789
                                                       59 5  9 05/06/21 Page 9 of 9
                                                           Filed
       ()*+,ÿ./ÿ01221*34ÿ
       567898:;<;=>78?@ABCD6789E:F@G?@AH;I=;JKF?@ABCFLGJ>FL5=:;<;=>78?@AB
M*,N*2ÿOPQ1RSÿT14Q
U6FÿGA>>A8J9<ÿJ5ÿI6Fÿ>J5IÿAGÿ7IIA;9FW5ÿ86Aÿ7;Fÿ,PQÿA9ÿI6Fÿ>J5IÿIAÿ;F@FJKFÿFXB7J>ÿ9AIJ@F5ÿGA;ÿI6J5ÿ@75FÿY86AÿI6F;FGA;F
;FZHJ;FÿB79H7>ÿ9AIJ@J9<[?ÿ\AHÿB7Wÿ8J56ÿIAÿH5FÿWAH;ÿBAH5FÿIAÿ5F>F@Iÿ79=ÿ@A]WÿI6J5ÿ>J5IÿJ9IAÿWAH;ÿ8A;=ÿ];A@F55J9<
];A<;7BÿJ9ÿA;=F;ÿIAÿ@;F7IFÿ9AIJ@F5ÿA;ÿ>7^F>5ÿGA;ÿI6F5Fÿ;F@J]JF9I5?
   _`aÿcdefdgÿhijklkiemno




  11191!"4#202$00%&3$3%49!'4'394                                                212
